Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, by and between Banc of
California, National Association, a national banking association (“Bank” or
“Employer”) and J. Francisco A. Turner (the “Executive,” and, together with Bank
and Employer, either a “Party” or collectively the “Parties”) is dated as of
March 24, 2016 (this “Agreement”).

WHEREAS, Employer and the Executive previously entered into that certain
employment agreement dated as of January 6, 2014 (the “Prior Agreement”); and

WHEREAS, Employer and the Executive desire to enter into this Agreement in order
to amend, restate and supersede the Prior Agreement and thereby reflect the
revised terms of employment to which the Parties now wish to agree.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, Employer and the
Executive hereby agree as follows:

1. Effective Date. The “Effective Date” shall mean April 1, 2016.

2. Employment Period. Employer hereby agrees to employ the Executive, and the
Executive hereby agrees to serve Employer, subject to the terms and conditions
of this Agreement, for the period commencing on the Effective Date and ending on
the April 1, 2019 (the “Employment Period”); provided, however, that, commencing
on April 1, 2019, and on each annual anniversary of such date (such date and
each annual anniversary thereof, the “Renewal Date”), unless previously
terminated, the Employment Period shall automatically be extended by two years
so as to terminate two years from such Renewal Date, unless, at least 90 days
prior to the Renewal Date, Employer shall give notice to the Executive that the
Employment Period shall not be so extended.

3. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Executive Vice
President, Chief Strategy Officer, with such duties and responsibilities as are
customarily assigned to such position. The Executive shall report directly to
the Chief Executive Officer and President of Bank (the “Bank CEO”) and/or such
other officers of Bank and/or Banc of California, Inc., a Maryland corporation
and wholly owning parent holding company of Bank (“Bancorp”), as determined by
the board of directors of Bank (the “Bank Board”) from time to time. The
Executive’s duties will initially also include oversight of the Financial
Institutions Bank. If the Executive serves on either the board of directors of
Bancorp (the “Bancorp Board”) and/or the Bank Board during the Employment Period
(which shall be subject to election by the shareholders of Bancorp and Bank,
respectively, and subject to each of Bancorp’s and Bank’s ordinary course
director nomination processes and policies), the Executive agrees that (A) he
shall so serve without compensation for his service as a director and (B) shall
not serve on any committee of either such boards of directors for which
independence is necessary or, as



--------------------------------------------------------------------------------

determined by the Chair of the Bancorp Board or the Chair of the Bank Board,
respectively, in his or her sole discretion, advisable. During the Employment
Period, the Executive shall be provided with an office at the corporate
headquarters.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled under this Agreement, the
Executive shall be employed by Employer on a full-time basis and agrees to
devote such time as is necessary to discharge the responsibilities assigned to
the Executive hereunder and to use the Executive’s reasonable best efforts to
perform such responsibilities faithfully and efficiently. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to,
either for free or for personal compensation, (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (C) manage personal
investments and personal investment companies, and (D) subject to Section 8, his
fiduciary duties to Bancorp and Bank, and his compliance with Employer’s
policies and procedures in effect from time to time applicable to employees of
either Bancorp or Bank with respect to actual or potential conflicts of
interest, including, without limitation, the Code of Business Ethics and
Conduct, attend to other business matters, so long as such activities do not
materially interfere with the performance of the Executive’s responsibilities as
an employee of Employer in accordance with this Agreement.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) at a rate of not less than $500,000
payable in accordance with Employer’s normal payroll policies. The Executive’s
Annual Base Salary shall be reviewed for increase at least annually by the Bank
Board, the Bancorp Board and/or the Compensation Committee of the Bancorp Board
(the “Compensation Committee”) pursuant to normal performance review policies.
The Annual Base Salary shall not be reduced after any increase and the term
“Annual Base Salary” as utilized in this Agreement shall refer to Annual Base
Salary as so increased.

(ii) Annual Bonus. With respect to each fiscal year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (“Annual
Bonus”) in the form of an award under the Banc of California, Inc. 2013 Omnibus
Incentive Plan (or its successor) (the “Plan”) based on the attainment of
performance objectives determined and established by the Compensation Committee,
taking into account, as appropriate, the criteria deemed relevant related to
performance of Bank, with an annual target bonus of 100% of such Annual Base
Salary (the “Target Bonus”), prorated for any partial year. The actual Annual
Bonus, which could be higher or lower than the Target Bonus, shall be paid in
accordance with customary practice in cash or in equity awards with respect to
shares of Bancorp common stock (including restrictive covenants) that are
substantially consistent with the terms of equity awards granted under the Plan
to employees of Employer in the ordinary course of business consistent with past
practice, as determined by the Compensation Committee in its discretion;
provided, however, that no more than 50% of the actual Annual Bonus for any year
shall be paid in the form of equity awards.

 

-2-



--------------------------------------------------------------------------------

(iii) Incentive Bonus. With respect to each fiscal year ending during the
Employment Period, the Executive shall be entitled to receive, in addition to
the Annual Bonus, an annual incentive bonus (“Incentive Bonus”) in the form of
an award under the Plan based upon attainment of performance objectives and
metrics determined and established by the Compensation Committee, taking into
account, as appropriate, the criteria deemed relevant related to performance of
Bancorp, with an annual target incentive bonus of 100% of the Annual Bonus
actually received by the Executive for such fiscal year (“Target Incentive
Bonus”), prorated for any partial year. The actual Incentive Bonus, which could
be higher or lower than the Target Incentive Bonus, shall be paid in accordance
with customary practice in cash and in equity awards with respect to shares of
Bancorp common stock on terms (including restrictive covenants) that are
substantially consistent with the terms of equity awards granted under the Plan
to employees of Employer in the ordinary course of business consistent with past
practice, as determined by the Compensation Committee in its discretion;
provided, however, that no more than 50% of the actual Incentive Bonus for any
year shall be paid in the form of equity awards.

(iv) Initial Equity Award. Promptly following the date of this Agreement,
Bancorp shall grant to the Executive 50,000 restricted shares of Bancorp common
stock, subject to performance objectives comparable to similarly situated
executive officers of the Company, which shares shall vest in equal annual
installments of up to 10,000 shares each over five (5) years, commencing on
April 1, 2017 and continuing until fully vested on April 1, 2021, subject to the
Executive’s continued employment with Employer through each applicable vesting
date.

(v) Clawback. For three years following the grant of any such equity payments or
other equity compensation, all equity payments or other equity compensation
provided to the Executive under this Agreement shall be subject to such
deductions and clawback (recovery) as may be required to be made pursuant to
law, government regulation, order, stock exchange listing requirement (or any
policy of Employer (A) in effect from time to time generally applicable to
executives of the Bank or (B) adopted pursuant to any such law, government
regulation, order or stock exchange listing requirement) or by agreement with,
or consent of, the Executive.

(vi) Equity Awards. During the Employment Period, the Executive shall be
eligible to participate in Bancorp’s equity compensation plans as may be in
effect from time to time.

(vii) Flexible Time Off. The Executive shall be entitled to take off as much
time as needed or as appropriate (“FTO”), consistent with his professional
responsibilities and business needs; provided that the Executive is meeting his
work responsibilities; and provided, further, that he is demonstrating a level
of commitment and conscientiousness that is sufficient to satisfy his
professional responsibilities to Employer. The Executive will receive his usual
base salary during approved FTO, unless the Executive is on an extended leave
that is unpaid pursuant to Employer’s employee handbook or applicable law (e.g.,
FMLA, CFRA, or other extended leave). Because FTO is not an accrued benefit, the
Executive will not be eligible for a payout of FTO at the time of separation
from Employer, regardless of the reason for the separation.

 

-3-



--------------------------------------------------------------------------------

(viii) Other Employee Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in all benefits under all plans, practices, policies and programs
provided by Employer on a basis that is no less favorable than those generally
applicable or made available to executives of Employer. The Executive shall be
eligible for participation in fringe benefits and perquisite plans, practices,
policies and programs (including, without limitation, expense reimbursement
plans, practices, policies and programs, as well as supplemental executive
disability insurance benefits and vehicle policies or vehicle allowances) on a
basis that is no less favorable than those generally applicable or made
available to executives of Employer; provided that business travel, meal
expenses and business accommodations shall be in the Executive’s reasonable
discretion and shall include premium cabin air travel.

(ix) Beneficiaries. From time to time, by signing a form furnished by Employer,
the Executive may designate any legal or natural person or persons (who may be
designated contingently or successively) to whom to transfer any outstanding
equity awards held by the Executive at the time of his death. If the Executive
fails to designate a beneficiary as provided above, or if the designated
beneficiary dies before the Executive or before complete payment or settlement
of the outstanding equity awards, the outstanding equity awards held by the
Executive shall be transferred to the Executive’s estate. For purposes of this
Agreement, the term “designated beneficiary” means the person or persons
designated by the Executive as his beneficiary in the last effective beneficiary
designation form filed with Employer, or if the Executive has failed to
designate a beneficiary, the Executive’s estate.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If
Employer determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 10(b) of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with Employer shall terminate effective
on the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”); provided that, within 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with Employer on a full-time basis for
90 consecutive, or a total of 180 days in any 12-month period, as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by Employer or its insurers and acceptable to
the Executive or the Executive’s legal representative.

(b) Cause. Employer may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) the Executive is convicted of, or pleads guilty or nolo contendere to a
charge of commission of a felony involving moral turpitude or securities or
banking laws;

 

-4-



--------------------------------------------------------------------------------

(ii) the Executive has engaged in willful gross neglect or willful gross
misconduct in carrying out his duties, which is reasonably expected to result in
material economic or material reputational harm to Employer;

(iii) the Executive is subject to an action taken by a regulatory body or a
self-regulatory organization, which materially impairs or prevents the Executive
from performing his duties with Employer that are required under this Agreement;
or

(iv) the Executive materially breaches any provision of this Agreement.

For purposes of this Section 4(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of Employer. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Bancorp Board, the Bank Board or upon the instructions of the
Bancorp Board, Bank Board or the Bank CEO or based upon the advice of counsel
for Employer shall be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of Employer. In order
to invoke a termination for Cause on any of the grounds enumerated under
Section 4(b)(ii) or Section 4(b)(iv), Employer must provide written notice to
the Executive of the existence of such grounds within 30 days following
Employer’s knowledge of the existence of such grounds, specifying in reasonable
detail the grounds constituting Cause, and the Executive shall have 30 days
following receipt of such written notice during which he may remedy the ground
if such ground is reasonably subject to cure.

(c) With Good Reason. The Executive’s employment may be terminated by the
Executive with Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, in the absence of a written consent of the Executive, any of the
following:

(i) the assignment to the Executive of any duties materially inconsistent with
the Executive’s position, authority, duties or responsibilities as contemplated
by Section 3(a), or any other action by Employer that results in a material
diminution in such position, authority, duties or responsibilities;

(ii) any material breach of any of the provisions of Section 3(b);

(iii) any requirement by Employer that the Executive’s services be rendered
primarily at a location or locations other than Santa Monica, Los Angeles,
Beverly Hills or Irvine, California; or

(iv) any failure by Employer to comply with Section 8(c).

In order to invoke a termination with Good Reason, the Executive shall provide
written notice to Employer of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions and Employer
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure. In the event that Employer fails to remedy the condition constituting
Good Reason during the applicable Cure Period, the Executive’s “separation from
service” (within the meaning of

 

-5-



--------------------------------------------------------------------------------

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) must
occur, if at all, within 60 days following such Cure Period in order for such
termination as a result of such condition to constitute a termination with Good
Reason.

(d) Without Good Reason. The Executive’s employment may be terminated by the
Executive without Good Reason at any time upon 60 days’ prior written notice to
Employer. Given the importance of the Executive’s position with Employer, the
Executive’s access to and use of confidential information, and the irreparable
harm that the Executive’s departure would likely cause to Employer, its customer
relationships, and its business opportunities, the Executive agrees that, during
the period (the “Notice Period”) commencing on the date on which Employer
receives notice of the Executive’s termination of his employment without Good
Reason (the “Notice Date”) and ending on the earlier of (i) 60 days following
the Notice Date and (ii) such earlier date as designated by Employer, the
Executive shall remain an employee of Employer and shall not be free to begin an
employment relationship with another entity, absent Employer’s authorized
written consent. During the Notice Period, Employer shall continue to pay the
Executive a base salary in accordance with its regular salary practices and the
Executive shall be entitled to participate in Employer’s benefit plans to the
extent permitted by such plans and applicable law. During the Notice Period,
Employer reserves the right to (i) change or remove any of the Executive’s
duties, (ii) require the Executive to remain away from Employer’s premises,
and/or (iii) take such other action as determined by Employer to aid and assist
in the transition process associated with the Executive’s departure. During the
Notice Period, the Executive shall continue to act in a manner consistent with
this Agreement and his duty of loyalty to Employer. Employer may waive or
terminate the Notice Period at any time and for any reason or for no reason, in
which case the Date of Termination (as defined below) shall be the date on which
Employer notifies the Executive of such waiver or termination.

(e) Notice of Termination. Any termination by Employer for Cause, or by the
Executive with or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 10(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice in the case of a termination with Cause or with Good Reason). The
failure by the Executive or Employer to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause,
as applicable, shall not waive any right of the Executive or Employer,
respectively, hereunder or preclude the Executive or Employer, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or
Employer’s rights hereunder.

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by Employer for Cause, or
by the Executive with Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by Employer
without Cause, the Date of Termination shall be the date on which Employer
notifies the Executive of such termination, (iii) if the Executive’s

 

-6-



--------------------------------------------------------------------------------

employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
terminated without Good Reason, the Date of Termination shall be the earlier of
60 days following the Notice Date and such earlier date as designated by
Employer.

5. Obligations of Employer upon Termination of Employment.

(a) With Good Reason; Without Cause. If, during the Employment Period, Employer
shall terminate the Executive’s employment other than for Cause, death or
Disability, or the Executive shall terminate employment for Good Reason:

(i) Employer shall pay to the Executive the aggregate of the following amounts:

 

  (A) to the extent not previously paid, in a lump sum in cash within 30 days
after the Date of Termination, the sum of (1) the Executive’s accrued Annual
Base Salary and any accrued vacation pay through the Date of Termination,
(2) the Executive’s business expenses that have not been reimbursed by Employer
as of the Date of Termination that were incurred by the Executive prior to the
Date of Termination in accordance with the applicable Employer policy, and
(3) the Executive’s Annual Bonus earned for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs to the extent
such bonus has been determined but not paid as of the Date of Termination (the
sum of the amounts described in clauses (1) through (3), shall be hereinafter
referred to as the “Accrued Obligations”); and

 

  (B) to the extent not previously paid, no later than March 15th of the year
following the year in which the Date of Termination occurs, subject to the
achievement of any applicable performance goals required in order for the bonus
to be deductible by reason of qualifying for the “performance-based”
compensation exception of Section 162(m) of the Code, the product of (1) the sum
of the Target Bonus and the Target Incentive Bonus (determined as though the
Executive remained employed by Employer through the year in which the Date of
Termination occurs) and (2) a fraction, the numerator of which is the number of
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination, and the denominator of which is 365 (the “Pro Rata Bonus”); and

 

-7-



--------------------------------------------------------------------------------

(ii) Employer shall pay to the Executive an amount equal to the product of
(A) one and one-half and (B) the sum of (1) the Executive’s Annual Base Salary
and (2) the sum of the Annual Bonus and the Incentive Bonus received by the
Executive in respect of most recently completed fiscal year of Employer as of
the Date of Termination; provided that, if a termination of the Executive’s
employment described in this Section 5(a) occurs within two years immediately
following a Change of Control (as defined on Exhibit A hereto), in lieu of the
foregoing amount, Employer shall pay to the Executive an amount equal to the
product of (x) two and (y) the sum of the Executive’s Annual Base Salary, the
Target Bonus and the Target Incentive Bonus; and provided, further, that the
applicable amount payable pursuant to this clause (ii) shall be payable in equal
installments over the 24 month period immediately following the last day of the
Executive’s employment by Employer in accordance with Employer’s normal payroll
policies;

(iii) Any equity-based awards granted to the Executive shall vest and become
free of restrictions immediately, and any stock options or stock appreciation
rights granted to the Executive shall be exercisable for the remainder of their
term, without regard to any provisions relating to earlier termination of the
stock options or stock appreciation rights based on termination of employment
(the “Equity Benefits”);

(iv) For either (A) the 18-month period following the Date of Termination or
(B) if a termination of the Executive’s employment described in this
Section 5(a) occurs within two years immediately following a Change of Control,
the two-year period following the Date of Termination, Employer shall continue
to provide medical and dental benefits to the Executive and his eligible
dependents as if the Executive remained an active employee of Employer
(collectively “Welfare Benefits”); and

(v) To the extent not theretofore paid or provided, Employer shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of Employer and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”). As used in this Agreement,
the term “affiliated companies” shall include any company controlled by,
controlling or under common control with Employer.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) payment of the Pro Rata Bonus,
(iv) the Welfare Benefits, and (v) the Equity Benefits. Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination and the Pro Rata Bonus
shall be paid to the Executive’s estate or beneficiary, as applicable, on the
date specified in Section 5(a)(i). With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include death benefits for which Employer pays as in effect on the date of the
Executive’s death.

 

-8-



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by Employer by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) payment of the Pro Rata Bonus, (iv) the
Welfare Benefits, and (v) the Equity Benefits. Accrued Obligations shall be paid
to the Executive or his estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination and the Pro Rata Bonus shall be
paid to the Executive or his estate or beneficiary, as applicable, on the date
specified in Section 5(a)(i). With respect to the provision of Other Benefits,
the term “Other Benefits” as utilized in this Section 5(c) shall include, and
the Executive shall be entitled after the Disability Effective Date to receive,
disability benefits.

(d) With Cause; Without Good Reason. If the Executive’s employment shall be
terminated by Employer with Cause or the Executive terminates his employment
without Good Reason during the Employment Period, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive (i) the Accrued Obligations through the Date of Termination and
(ii) Other Benefits, in each case, to the extent theretofore unpaid. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

Any amounts payable by Employer to the Executive pursuant to Section 5(a)(ii),
5(a)(iii), and 5(a)(iv) shall be subject to and conditioned upon the Executive
signing and delivering (and not revoking) to Employer a general release and
waiver (in the form attached as Exhibit B) and the first payment pursuant to
Section 5(a)(ii) shall be made on the 55th day following the Date of Termination
(the “Initial Payment Date”), with any payments that would have otherwise been
made during the period between the Date of Termination and the Initial Payment
Date to be paid in a lump sum on the Initial Payment Date.

6. Full Settlement. Employer’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that Employer may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment. Employer agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses that
the Executive may reasonably incur as a result of any contest by Employer, any
affiliates or their respective predecessors, successors or assigns, the
Executive, his estate, beneficiaries or their respective successors and assigns
of the validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement); provided that the Executive
prevails on at least one material claim.

7. Section 280G.

(a) Notwithstanding anything in this Agreement to the contrary, in the event
that the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject the Executive to tax under
Section 4999 of the Code, the Accounting Firm shall determine whether some
amount of Agreement Payments meets the

 

-9-



--------------------------------------------------------------------------------

definition of Reduced Amount (as defined below). If the Accounting Firm
determines that there is a Reduced Amount, then the aggregate Agreement Payments
(as defined below) shall be reduced to such Reduced Amount.

(b) If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced to the Reduced Amount, Bancorp, Bank or one of its
subsidiaries shall promptly give the Executive notice to that effect and a copy
of the detailed calculation thereof, and the Executive may then elect, in his
sole discretion, which and how much of the Agreement Payments shall be
eliminated or reduced (as long as after such election the Present Value of the
aggregate Agreement Payments equals the Reduced Amount); provided that the
Executive shall not be permitted to elect to reduce any Agreement Payment that
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, and shall advise Employer in writing of his election within ten days
of his receipt of notice. If no such election is made by the Executive within
such ten-day period, Employer shall reduce the Agreement Payments in the
following order: (1) by reducing benefits payable pursuant to
Section 5(a)(i)(B), then (2) by reducing amounts payable pursuant to
Section 5(a)(ii), then (3) by reducing amounts payable pursuant to
Section 5(a)(iv), and then (4) by reducing amounts payable pursuant to
Section 5(a)(iii). All determinations made by the Accounting Firm under this
Section 7 shall be binding upon Employer and the Executive and shall be made
within 60 days of the Executive’s Date of Termination. In connection with making
determinations under this Section 7, the Accounting Firm shall take into account
the value of any reasonable compensation for services to be rendered by the
Executive before or after the Change of Control, including any non-competition
provisions that may apply to the Executive, and Employer shall cooperate in the
valuation of any such services, including any noncompetition provisions.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by Employer to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (each, an “Overpayment”) or that additional
amounts that will have not been paid or distributed by Employer to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against Employer or the Executive that the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by Employer to or for the benefit of the
Executive shall be repaid by the Executive to Employer; provided, however, that
no such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by Employer to or for the benefit of the
Executive, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(d) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 7 shall be borne by Employer.

 

-10-



--------------------------------------------------------------------------------

(e) Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is mutually agreed to by Employer and the Executive for
purposes of making the applicable determinations hereunder, which firm shall not
be a firm serving as accountant or auditor for the individual, entity or group
effecting the Change of Control;

(ii) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 7);

(iii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);

(iv) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;

(v) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code; and

(vi) “Reduced Amount” shall mean the amount of Agreement Payments that (A) has a
Present Value that is less than the Present Value of all Agreement Payments and
(B) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Agreement Payments were any other amount that is
less than the Present Value of all Agreement Payments.

8. Confidential Information; Nonsolicitation of Employees; Corporate
Opportunities.

(a) The Executive shall hold in a fiduciary capacity for the benefit of Employer
all secret or confidential information, knowledge or data relating to Employer
or any of its affiliated companies, and their respective businesses, which shall
have been obtained by the Executive during the Executive’s employment by
Employer or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with Employer, the Executive shall not, without the prior written
consent of Employer or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than Employer and those

 

-11-



--------------------------------------------------------------------------------

designated by it or as may be required by applicable law, court order, a
regulatory body or arbitrator or other mediator.

(b) During the period beginning on the date hereof and ending upon the second
anniversary of the Date of Termination, but without limitation to any of the
Executive’s other duties or obligations to Employer or any of its affiliated
companies, the Executive shall not, without the prior written consent of
Employer, directly or indirectly, solicit or encourage any person to leave his
or her employment with Bancorp or Bank or any of their subsidiaries or assist in
any way with the hiring of (i) any Bancorp or Bank employee (or any employee of
any of their subsidiaries) by any other business (a “Relevant Person”) or
(ii) any person who was a Relevant Person at any time during the 12-month period
preceding such hiring or solicitation.

(c) During the period beginning on the date hereof and ending upon the Date of
Termination, but without limitation to any of the Executive’s other duties or
obligations to Employer or any of its affiliated companies, with respect to any
business opportunities involving business activities or lines of business that
are the same as or similar to those pursued by, or competitive with, Bank,
Bancorp or any of their subsidiaries, that are from time to time presented to
the Executive (irrespective of whether in his capacity as an executive and/or
director of Employer or any of its affiliated entities), to the extent that such
business opportunities are ones that Bank, Bancorp or any of their subsidiaries
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so (each, an “Opportunity”), the
Executive shall be obligated to communicate such Opportunity to Bank, and the
Executive shall not be permitted to directly or indirectly pursue such
Opportunity unless the Bank Board and Bancorp Board shall have affirmatively
declined such Opportunity. For clarification, none of Bancorp, Bank or any or
their subsidiaries renounces or waives its ability to pursue, compete for,
acquire or otherwise undertake any opportunity, and Bancorp, Bank and their
subsidiaries may do so, whether or not such opportunity is presented or offered
to them or to any other person, including those mentioned above.

(d) The obligations of Employer to make the severance payments to the Executive
under Section 5 shall be conditioned upon and subject to the Executive’s
compliance with all of the terms of this Section 8 and the release described in
Section 5.

(e) Notwithstanding Section 8(d), the Executive acknowledges that Employer would
be irreparably injured by any violation of this Agreement, including Section 8,
and the Executive hereby acknowledges and agrees that, in addition to any other
remedies available to it for any breach or threatened breach of this Agreement,
including Section 8, Employer shall be entitled, without posting any bond or
proof of damages, to a preliminary or permanent injunction, restraining order,
and/or other equitable or specific performance based relief, restraining the
Executive from any actual or threatened breach of this Agreement, including
Section 8.

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of Employer shall not be assignable by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives, heirs or legatees.

 

-12-



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon Bancorp,
Bank and their respective successors and assigns.

(c) Bank will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Bank to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that Bank would be required to perform it
if no such succession had taken place. As used in this Agreement, “Bank” shall
mean Bank as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws. If, under any such law, any portion of this Agreement is at any time
deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other parties or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:      At the most recent address
on file at Employer. If to Employer:     

Banc of California, N.A.

18500 Von Karman Avenue, Suite 1100

Irvine, California 92612

Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) Employer may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

 

-13-



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, the compensation or
benefits provided under this Agreement are subject to modification, as necessary
to comply with requirements imposed by Bancorp’s or Bank’s boards of directors
to comply with the “Final Interagency Guidance on Sound Incentive Compensation
Policies” issued on an interagency basis by the Federal Reserve System, the
Office of the Comptroller of the Currency, the Federal Deposit Insurance
Corporation and the Office of Thrift Supervision, effective June 25, 2010, or
any amendment, modification or supplement thereto, which shall be deemed to
include, without limitation, any rules adopted pursuant to Section 956 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

(g) Any payments that, under the terms of this Agreement, qualify for the
short-term deferral exception under Treasury Regulations Section 1.409A-1(b)(4),
the separation pay exception under Treasury Regulations
Section 1.409A-1(b)(9)(iii) or any other exception under Section 409A of the
Code will be paid under the applicable exceptions to the greatest extent
possible. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. Anything in this Agreement to
the contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Code, the Executive is
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, and if any payment that the Executive becomes entitled to under
this Agreement is considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earlier of (i) six months
and one day following the Executive’s separation from service (provided that any
accrued installments that would otherwise be payable during that six-month
period are paid at the end of such period) and (ii) the Executive’s death. In no
event shall the date of termination of the Executive’s employment be deemed to
occur until the Executive experiences a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the Date of Termination. All reimbursements provided under this
Agreement shall be provided in accordance with the requirements of Section 409A
of the Code, including, where applicable, the requirement that (A) the amount of
expenses eligible for reimbursement during one calendar year will not affect the
amount of expenses eligible for reimbursement in any other calendar year;
(B) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the calendar year in which the expense is
incurred; and (C) the right to any reimbursement will not be subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing,
Employer makes no representation or covenant to ensure that the payments and
benefits under this Agreement are exempt from, or compliant with, Section 409A
of the Code.

(h) This Agreement amends, restates and supersedes the Prior Agreement as of the
Effective Date, after which time the Prior Agreement shall no longer have any
continuing force or effect.

(Signature Page Follows)

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to authorization from its board of directors, Bank has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

BANC OF CALIFORNIA, N.A. By:  

/s/ Steven A. Sugarman

Name:   Steven A. Sugarman Title:   Chairman, President and Chief Executive
Officer

 

EMPLOYEE

/s/ J. Francisco A. Turner

J. Francisco A. Turner

 

[Signature Page to Turner Amended and Restated Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF CHANGE OF CONTROL

For the purposes of this Agreement “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding shares of common stock of Bancorp (the “Outstanding Bancorp
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of Bancorp entitled to vote generally in the election of directors
(the “Outstanding Bancorp Voting Securities”); provided, however, that, for
purposes hereof, the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from Bancorp, (B) any acquisition by
Bancorp, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Bancorp or any company affiliated with Bancorp, or
(D) any acquisition pursuant to a transaction that complies with clauses (c)(i),
(c)(ii) and (c)(iii) below;

(b) Individuals who, as of the Effective Date, constitute the Bancorp Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Bancorp Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Bancorp’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving Bancorp or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Bancorp, or the acquisition of assets or stock of another entity by
Bancorp or any of its subsidiaries (each, a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Bancorp Common Stock and the Outstanding Bancorp Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns Bancorp or all or substantially all of Bancorp’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Bancorp Common Stock and the Outstanding Bancorp Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Bancorp or such corporation resulting from such Business

 

A-1



--------------------------------------------------------------------------------

Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(d) Approval by the stockholders of Bancorp of a complete liquidation or
dissolution of Bancorp.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

 

1. In consideration of the payments and benefits to which J. Francisco A. Turner
(the “Executive”) is entitled under the employment agreement entered into by and
between the Executive and Banc of California, N.A. (“Bank”), dated as of
March 24, 2016 (the “Employment Agreement”), the Executive for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge Banc of California, Inc. (“Bancorp”), Bank and
their subsidiaries, affiliates and divisions (the “Affiliated Entities”) and
their respective predecessors and successors and their respective, current and
former, trustees, officers, directors, partners, shareholders, agents,
employees, consultants, independent contractors and representatives, including
without limitation all persons acting by, through, under or in concert with any
of them (collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age (including the
Age Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, relating to the
Executive’s employment or termination thereof, which the Executive and Releasors
had, now have, or may have in the future against each or any of the Releasees
from the beginning of the world until the date hereof (the “Execution Date”).

 

2. The Executive acknowledges that: (a) this entire General Release is written
in a manner calculated to be understood by him; (b) he has been advised to
consult with an attorney before executing this General Release; (c) he was given
a period of [45][21] days within which to consider this General Release; and
(d) to the extent he executes this General Release before the expiration of the
[45][21]-day period, he does so knowingly and voluntarily and only after
consulting his attorney. The Executive shall have the right to cancel and revoke
this General Release during a period of seven days following the Execution Date,
and this General Release shall not become effective, and no money shall be paid
hereunder, until the day after the expiration of such seven-day period. The
seven-day period of revocation shall commence upon the Execution Date. In order
to revoke this General Release, the Executive shall deliver to Bank, prior to
the expiration of said seven-day period, a written notice of revocation. Upon
such revocation, this General Release shall be null and void and of no further
force or effect.

 

3.

Notwithstanding anything else herein to the contrary, this General Release shall
not affect: the obligations of Bank set forth in the Employment Agreement or
other obligations that, in each case, by their terms, are to be performed after
the Execution Date (including, without limitation, obligations to Executive
under any stock option, stock award or agreements or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); obligations to indemnify the
Executive respecting acts or omissions in connection with

 

B-1



--------------------------------------------------------------------------------

  the Executive’s service as a director, officer or employee of the Affiliated
Entities; obligations with respect to insurance coverage under any of the
Affiliated Entities’ (or any of their respective successors) directors’ and
officers’ liability insurance policies; or any right Executive may have to
obtain contribution in the event of the entry of judgment against Executive as a
result of any act or failure to act for which both Executive and any of the
Affiliated Entities are jointly responsible.

 

4. This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of California, without
reference to its principles of conflict of laws.

 

5. The Executive represents and warrants that he is not aware of any claim by
him other than the claims that are released by this General Release. The
Executive further acknowledges that he may hereafter discover claims or facts in
addition to or different than those that he now knows or believes to exist with
respect to the subject matter of this General Release and that, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and the Executive’s decision to enter into it.
Nevertheless, the Executive hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
the Executive hereby expressly waives any and all rights and benefits confirmed
upon him by the provisions of California Civil Code Section 1542, which provides
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

6. Being aware of such provisions of law, the Executive agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect in any other jurisdiction determined by
a court of competent jurisdiction to apply.

 

7. It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of this General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

 

8. This General Release may not be orally cancelled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to this
General Release.

 

9.

In the event of the breach or a threatened breach by the Executive of any of the
provisions of this General Release, Bancorp and Bank would suffer irreparable
harm, and

 

B-2



--------------------------------------------------------------------------------

  in addition and supplementary to other rights and remedies existing in its
favor, Bancorp and Bank shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof without
posting a bond or other security.

 

10. Capitalized terms used but not defined herein shall have the meaning set
forth in the Employment Agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

BANC OF CALIFORNIA, INC. By:  

 

Name:  

 

Title:  

 

 

EXECUTIVE

 

J. Francisco A. Turner

 

[Signature Page to General Release]